20-3618
     Uddin v. Garland
                                                                                   BIA
                                                                           Thompson, IJ
                                                                           A206 675 323

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 26th day of October, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            JON O. NEWMAN,
 9            DENNY CHIN,
10            RICHARD J. SULLIVAN,
11                 Circuit Judges.
12   _____________________________________
13
14   ALAUDDIN UDDIN,
15            Petitioner,
16
17                      v.                                       20-3618
18                                                               NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24
25
26   FOR PETITIONER:                    Khagendra Gharti-Chhetry, New
27                                      York, NY.
28
1    FOR RESPONDENT:               Brian M. Boynton, Acting Assistant
2                                  Attorney General; Anthony C.
3                                  Payne, Assistant Director; Jessica
4                                  D. Strokus, Trial Attorney, Office
5                                  of Immigration Litigation, United
6                                  States Department of Justice,
7                                  Washington, DC.
8
9        UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DENIED.

13       Petitioner    Alauddin    Uddin,   a    native   and   citizen    of

14   Bangladesh, seeks review of a September 28, 2020 decision of

15   the BIA, affirming a September 13, 2018 decision of an

16   Immigration Judge (“IJ”), denying Uddin’s application for

17   asylum,    withholding   of   removal,      and   relief   under     the

18   Convention Against Torture (“CAT”).          In re Alauddin Uddin,

19   No. A206 675 323 (B.I.A. Sept. 28, 2020), aff’g No. A206 675

20   323 (Immigr. Ct. N.Y. City Sept. 13, 2018).            We assume the

21   parties’ familiarity with the underlying facts and procedural

22   history.

23       Under the circumstances, we have reviewed both the IJ’s

24   and BIA’s opinions. See Wangchuck v. Dep’t of Homeland Sec.,

25   448 F.3d 524, 528 (2d Cir. 2006).          The IJ did not abuse his

26   discretion in denying a continuance for Uddin to submit


                                      2
1    corroborating evidence, and substantial evidence supports the

2    agency’s determination that Uddin was not credible as to his

3    claim that Awami League members attacked him on account of

4    his political activities with the Bangladesh Nationalist

5    Party (“BNP”).

6        We review the denial of a continuance “under a highly

7    deferential standard of abuse of discretion.”         Morgan v.

8    Gonzales, 445 F.3d 549, 551 (2d Cir. 2006). An IJ “may grant

9    a motion for continuance for good cause shown.”           8 C.F.R.

10   § 1003.29 (effective until Jan. 14, 2021).      The IJ did not

11   abuse his discretion in declining to delay proceedings to

12   provide   Uddin   additional   time   to   obtain   and   present

13   corroborating documents, given that he had been instructed to

14   submit such evidence multiple times and had more than four

15   years to do so.   See Morgan, 445 F.3d at 553; cf. Chuilu Liu

16   v. Holder, 575 F.3d 193, 198 (2d Cir. 2009) (providing that

17   “the alien bears the ultimate burden of introducing such

18   evidence without prompting from the IJ”).

19       We review the agency’s adverse credibility determination

20   for substantial evidence, see Hong Fei Gao v. Sessions, 891

21   F.3d 67, 76 (2d Cir. 2018), and “the administrative findings

22   of fact are conclusive unless any reasonable adjudicator


                                    3
1    would be compelled to conclude to the contrary,” 8 U.S.C.

2    § 1252(b)(4)(B).      “Considering      the     totality     of       the

3    circumstances, and all relevant factors, a trier of fact may

4    base a credibility determination on the demeanor, candor, or

5    responsiveness   of   the   applicant   or    witness,   .   .    .   the

6    consistency between the applicant’s or witness’s written and

7    oral statements (whenever made and whether or not under oath,

8    and considering the circumstances under which the statements

9    were made), the internal consistency of each such statement

10   . . . , and any inaccuracies or falsehoods in such statements,

11   without regard to whether an inconsistency, inaccuracy, or

12   falsehood goes to the heart of the applicant’s claim, or any

13   other relevant factor.”     8 U.S.C. § 1158(b)(1)(B)(iii).            “We

14   defer . . . to an IJ’s credibility determination unless, from

15   the totality of the circumstances, it is plain that no

16   reasonable fact-finder could make such an adverse credibility

17   ruling.”   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

18   2008); accord Hong Fei Gao, 891 F.3d at 76.

19       The IJ reasonably relied in part on Uddin’s demeanor,

20   noting that his testimony was repeatedly unresponsive.                See

21   8 U.S.C. § 1158(b)(1)(B)(iii). We generally defer to an IJ’s

22   assessment of demeanor. See Majidi v. Gonzales, 430 F.3d 77,


                                      4
1    81 n.1 (2d Cir. 2005) (recognizing deference due to the trier

2    of fact’s assessment of demeanor); Jin Chen v. U.S. Dep’t of

3    Justice, 426 F.3d 104, 113 (2d Cir. 2005) (“We give particular

4    deference to credibility determinations that are based on the

5    adjudicator’s observation of the applicant’s demeanor, in

6    recognition of the fact that the IJ’s ability to observe the

7    witness’s demeanor places [the IJ] in the best position to

8    evaluate whether apparent problems in the witness’s testimony

9    suggest a lack of credibility or, rather, can be attributed

10   to an innocent cause such as difficulty understanding the

11   question.”).   Moreover, the demeanor finding is supported by

12   the record, which shows that Uddin was unresponsive when asked

13   to describe one of his attacks, and, among other questions,

14   whether he went to the police only once on a certain date,

15   why he had not obtained corroborating evidence earlier, and

16   when he was threatened.

17       The IJ’s demeanor finding, and the adverse credibility

18   determination as a whole, are further supported by Uddin’s

19   inconsistent statements regarding (1) whether he was attacked

20   two or three times, (2) whether those attacks occurred two

21   years before he left Bangladesh in 2014 or mere days before

22   his departure, (3) whether he made a report to police after


                                   5
1    his first attack in January or in March after all the attacks,

2    and (4) whether Awami League members locked his store in an

3    attempt to extort him.         See 8 U.S.C. § 1158(b)(1)(B)(iii);

4    cf. Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109

5    (2d Cir. 2006) (“We can be still more confident in our review

6    of observations about an applicant’s demeanor where, as here,

7    they    are   supported   by   specific   examples   of       inconsistent

8    testimony.”).       Although a minor date discrepancy need not

9    impugn an applicant’s credibility, see Diallo v. I.N.S., 232

10   F.3d 279, 288 (2d Cir. 2000), these inconsistencies were not

11   minor since they concern whether his attacks occurred mere

12   days before he fled the country or two years beforehand.

13   Uddin did not compellingly explain the inconsistencies.                See

14   Majidi, 430 F.3d at 80 (“A petitioner must do more than offer

15   a plausible explanation for his inconsistent statements to

16   secure    relief;    he   must   demonstrate    that      a    reasonable

17   fact-finder would be compelled to credit his testimony.”

18   (internal quotation marks omitted)).

19          Having   questioned     Uddin’s    credibility,        the   agency

20   reasonably relied further on his failure to rehabilitate his

21   credibility with any documentary evidence corroborating his

22   claims, despite having more than four years to obtain such


                                        6
1    evidence.    “An applicant’s failure to corroborate his or her

2    testimony may bear on credibility, because the absence of

3    corroboration    in    general    makes   an   applicant   unable     to

4    rehabilitate testimony that has already been called into

5    question.” Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir.

6    2007).

7        The     demeanor   finding,    inconsistencies,      and   lack   of

8    corroboration provide substantial evidence for the agency’s

9    adverse      credibility    determination.         See     8      U.S.C.

10   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167; see also

11   Likai Gao v. Barr, 968 F.3d 137, 145 n.8 (2d Cir. 2020)

12   (“[E]ven a single inconsistency might preclude an alien from

13   showing that an IJ was compelled to find him credible.

14   Multiple     inconsistencies      would   so   preclude    even     more

15   forcefully.”).     That adverse credibility determination is

16   dispositive of asylum, withholding of removal, and CAT relief

17   because all three claims were based on the same factual

18   predicate.      See Paul v. Gonzales, 444 F.3d 148, 156–57

19   (2d Cir. 2006).




                                        7
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  8